     Case 2:20-cv-01061-JAM-JDP Document 21 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SHAUN DARNELL GARLAND,                          Case No. 2:20-cv-01061-JAM-JDP (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      TO APPOINT COUNSEL
13           v.
                                                      ECF No. 20
14    LAURA ELDRIDGE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. He has filed a motion requesting the appointment of counsel. ECF No.

19   20.

20          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

21   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

22   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

23   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

24   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

25   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

26   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

27   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

28

                                                 1
     Case 2:20-cv-01061-JAM-JDP Document 21 Filed 04/27/21 Page 2 of 2


 1   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 2   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 3            The court cannot conclude that exceptional circumstances requiring the appointment of

 4   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 5   Further, plaintiff has not demonstrated that he is likely to succeed on the merits. For these

 6   reasons, plaintiff’s motion to appoint counsel, ECF No. 20, is denied without prejudice.

 7            The court may revisit this issue at a later stage of the proceedings if the interests of justice

 8   so require. If plaintiff later renews his request for counsel, he should provide a detailed

 9   explanation of the circumstances that he believes justify appointment of counsel in this case.

10
     IT IS SO ORDERED.
11

12
     Dated:      April 26, 2021
13                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
